

114 HR 5744 IH: NextGen Flight Path Review and Notification Act of 2016
U.S. House of Representatives
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5744IN THE HOUSE OF REPRESENTATIVESJuly 12, 2016Mr. Schweikert (for himself and Mr. Gallego) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the FAA Modernization and Reform Act of 2012 with respect to categorical exclusions
			 granted for next generation flight procedures, and for other purposes.
	
 1.Short titleThis Act may be cited as the NextGen Flight Path Review and Notification Act of 2016. 2.Review and notification of categorical exclusions granted for next generation flight proceduresSection 213(c) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) is amended by adding at the end the following:
			
 (3)Notifications and consultationsAs part of the process to apply a categorical exclusion under this subsection, the Administrator shall—
 (A)notify and consult with the operator of the airport at which the new procedure would be implemented regarding appropriate community involvement practices; and
 (B)consider consultations or other engagement with the community in which the airport is located to inform the public of the new procedure.
					(4)Review of certain categorical exclusions
 (A)In generalThe Administrator shall review each decision of the Administrator made between February 14, 2012, and September 30, 2014, to grant a categorical exclusion under this subsection with respect to a procedure to be implemented at an OEP airport that was a material change from procedures previously in effect at the airport to determine if the implementation of the procedure had a significant effect on the human environment in the community in which the airport is located.
 (B)Content of reviewIf, in conducting a review under subparagraph (A) with respect to a procedure implemented at an OEP airport, the Administrator, in consultation with the operator of the airport, determines that implementing the procedure had a significant effect on the human environment in the community in which the airport is located, the Administrator shall—
 (i)consult with the operator of the airport to identify measures to mitigate the effect of the procedure on the human environment; and
 (ii)in conducting such consultations, consider the use of alternative flight paths that do not substantially degrade the efficiencies achieved by the implementation of the procedure being reviewed.
 (C)Human environment definedIn this paragraph, the term human environment has the meaning given that term in section 1508.14 of title 40, Code of Federal Regulations (as in effect on the day before the date of enactment of this paragraph)..
		